                                                                                           FILED
                                                                                  2019 Jun-17 AM 09:46
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

AWET EYOB,                                 )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case Number:
                                           )   4:19-cv-00544-AKK-JHE
KEVIN K. MCALEENAN, 1 et al.,              )
                                           )
      Respondents.                         )

                          MEMORANDUM OPINION

      On May 22, 2019, the magistrate judge entered a Report and

Recommendation, doc. 6, recommending that Respondents’ motion to dismiss,

doc. 5, be granted, and the petition for writ of habeas corpus be dismissed as moot.

No objections have been filed. The court has considered the entire file in this

action, together with the report and recommendation, and has reached an

independent conclusion that the report and recommendation is due to be adopted

and approved. Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED as moot. A

separate order will be entered.


1
 Pursuant to Fed. R. Civ. P. 25(d), respondent Kevin K. McAleenen, Acting Secretary of
Homeland Security, is automatically substituted for Kirstjen Nielsen.
DONE the 17th day of June, 2019.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                                   2
